Title: To George Washington from James Gildart, 16 July 1767
From: Gildart, James
To: Washington, George



Sir.
Leverpoole July 16th 1767.

I have before me your esteem’d favours of the 21st July & 22d Sepr the former Acknowl. the receipt of mine ⅌ Roger ⟨in⟩ Totness. my loss as you kindly wished by the former was not mitigated by Insurance, being so very fine a Ship I was imprud. enough to risque her, was sorry you had it not in your Power to Assist the Totness. the five hhds you Shipt me ⅌ Pollard Came in most miserable order. I had the damage Settled on Landing by Surveays. who Adjusted it as youl find Cred. in the Sales to £4.9.5½ but it was or Could be no other than ⟨Sumbt.⟩ matter as most of the Cargoe was damagd in the passage made it difficult to distingh Ship from Country damage, herewith you have Inclosed the Sales Ntt Proceeds to your Cred. £26.17.3¼ wc. hope will be Agreeable. you have Invoice for 25 Sacks of Salt ⅌ the bearer Capt. McDaniel of my Ship the Oak bound I expect to the head of Potomack for a loading of Corn If not Shipt ere She Arrives. Should it be Sent away & She not proceed up Potomack but go for Baltimo[r]e I have ordered the Master to

Contrive to Send it you by the best meanes he can. you will no doubt manage so that this little matter of Salt may not Subject us to pay any duties or fees for the Ship in Virga as we have no other goods for that Province, the last Freight I had for Hemp was Five Pounds ⅌ Ton. it ⟨desirved⟩ more the packa. was so very loose it took-up abund. of Room in the Ship. as to the Size of the Bales its no matter so they be closely pressed. we meet wth no difficul[t]y here in Obtaing the bounty on have from you proper Certif⟨e⟩. ⟨&⟩ Whats Clean & good is worth 30 ⅌ & I think wont be lower. Certainly this must be wth you a Valuable Cultiv. If as I am told a Negro will make as much in weigt of Clean hemp as he can of Tobo your Acct is D. for £1.13.7⟨¾⟩ pd ⅌ Mess[r]s Crosbies as you ordered. Capt. Mulloy Arrivd Safe in our Dock last Tuesday on board of whc. I See there is 4 hhds of the DPC of wc. be Assured Shall do the best in my Power for Master Custis’s intrest: we are in expectation of Tobos Advang but they Sell so very low now in Gasgow makes me fear we cant Advance them notwithstanding the shortness of your last Crop, they have sold the French at under 2d. ⅌ wc. is miserable.
Its Said to Day we are again to have a Change of the ministry Duke of Bedford & Lord Rockingham are to be at the head these wh⟨mutilated⟩ Alterations makes much ⟨Confusion⟩ in the State. I most Sincerly wish you health & am respy Sir Yr Most Ob. St

Jame. Gildart

